          Case 1:19-cr-00749-JPO Document 30 Filed 01/22/21 Page 1 of 1




                                              January 21, 2021

By ECF and e-mail

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Bennett Sprecher, 19 Cr. 749 (JPO)

Dear Judge Oetken:

I write on consent (Pretrial Services Officer Lea Harmon) to respectfully request that the Court
modify Mr. Sprecher’s release conditions by allowing him to travel to Oberlin, Ohio on January
25, 2021, returning on January 27, 2021. The Government, per Assistant U.S. Attorney Samuel
Rothschild, defers to Pretrial in connection with this request.

Mr. Sprecher’s son, who is a sophomore at Oberlin, is moving back to Ohio next week for the
spring semester, and Mr. Sprecher would like to drive his son – and a trailer worth of his son’s
stuff – to Oberlin. Mr. Sprecher has been on pre-trial release since his arrest in August 2019, and
has been wholly compliant with all the conditions of his release.

                                              Respectfully submitted,


                                              /s/
                                              Martin S. Cohen
                                              Ass’t Federal Defender
                                              (212) 417-8737

cc:    Samuel Rothschild, Esq., by e-mail                        Granted.
       Lea Harmon, U.S. Pretrial Services, by e-mail             So ordered:
                                                                   1/21/2021
